        Case 1:20-cr-00113-LAK Document 26 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    -   -   X

 UNITED STATES OF AMERICA                                ORDER

             - v. -                                      20 Cr. 113 (LAK)

RANDY MENA CONTRERAS ,

             Defendant.

 - - - - - - - - - - - - - - - - - X


            WHEREAS ,   with the de endant's consent,       his guil ty plea

allocution was made before a un·ted States Magistrate Judge on Ma y

13, 2020;

            WHEREAS,                    of the allocution was made and

thereafter was transmi tt ed to             District Court ; and

            WHEREAS, upon review of tha t transcript , this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factu a l basis for the guilty

plea;
           Case 1:20-cr-00113-LAK Document 26 Filed 08/07/20 Page 2 of 2




               I T IS HEREBY ORDERED that the defendant's guilty plea is

accepted.

Da t ed:    New Yofk , New York
               '!Ir-? ,   2020




                                       NI ED STATES DISTRICT J
                                       OUTHERN DISTRICT OF NEW
